REASONS FOR ALLOWANCE
Claims 4 and 9-20 previously allowed.
Claims 1-3 and 5-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a valve assembly disposed between the rotary device and the steering actuator, the method comprising: rotating the steering control in a first direction; displacing the rod toward an end of the range of travel; determining when the rod reaches the end of the range of travel; after determining, actuating the valve assembly from a first position, in which the rotary device is not in fluid communication with the steering actuator, to a second position, in which the rotary device is in fluid communication with the steering actuator; and inhibiting further rotation of the steering control in the first direction due to back pressure on the rotary device” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611